SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 APPLICATION FOR AN ORDER OF APPROVAL PURSUANT TO SECTION 26(c) OF THE INVESTMENT COMPANY ACT OF 1940 And APPLICATION FOR AN ORDER GRANTING EXEMPTIONS PURSUANT TO SECTION 17(b) OF THE INVESTMENT COMPANY ACT OF 1940 FROM SECTION 17(a) OF THE INVESTMENT COMPANY ACT OF 1940 MUTUAL OF AMERICA LIFE INSURANCE COMPANY Mutual of America Separate Account No. 2 Mutual of America Separate Account No. 3 And WILTON REASSURANCE LIFE COMPANY OF NEW YORK American Separate Account No. 2 American Separate Account No. 3 And MUTUAL OF AMERICA INVESTMENT CORPORATION Communications, Notice, and Order to: Thomas L. Martin, Esq. Mutual of America Life Insurance Company 320 Park Avenue New York, New York 10022-6839 Copies to: Thomas E. Bisset, Esq. Sutherland Asbill& Brennan LLP 1275 Pennsylvania Ave., N.W. Washington, D.C. 20004-2415 July 17, 2012 UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 In the Matter of ) ) MUTUAL OF AMERICA LIFE INSURANCE COMPANY ) MUTUAL OF AMERICA SEPARATE ACCOUNT No. 2 ) APPLICATION FOR AN MUTUAL OF AMERICA SEPARATE ACCOUNT No. 3 WILTON REASSURANCE LIFE COMPANY OF NEW YORK ) ) ) ORDER OF APPROVAL PURSUANT TO SECTION 26(c) OF THE AMERICAN SEPARATE ACCOUNT No. 2 ) INVESTMENT COMPANY AMERICAN SEPARATE ACCOUNT No. 3 MUTUAL OF AMERICA INVESTMENT CORPORATION 320 Park Avenue ) ACT OF 1940 and New York, New York 10022-68391 ) FOR AN ORDER PURSUANT TO SECTION 17(b) OF THE INVESTMENT COMPANY ACT OF 1940 GRANTING EXEMPTIONS FROM SECTION 17(a) OF THE INVESTMENT COMPANY ACT OF 1940 ) File No.812- ) Mutual of America Life Insurance Company, Wilton Reassurance Life Company of New York (together with Mutual of America Life Insurance Company, the “Companies”), Mutual of America Separate Account No. 2 (the “Annuity Account”), Mutual of America Separate Account No. 3 (the “Life Account”), American Separate Account No. 2 (the “American Annuity Account”), and American Separate Account No. 3 (the “American Life Account,” and together with the Companies, the Annuity Account, the Life Account, and the American Annuity Account, the “Applicants”)1 submit this application (the “Application”) to request an order of the Securities and Exchange Commission (the “Commission”), pursuant to Section26(c) of the Investment Company Act of 1940, as amended (the “Act”), approving the substitution of shares of: (a) the Vanguard International Portfolio (“Replacement International Fund”) of the Vanguard Variable Insurance Fund (“Vanguard Fund”) for Class A Shares of the DWS International VIP Fund (“Replaced International Fund”) of the DWS Variable Series I (“DWS Fund”), and (b) the Mutual of America Bond Fund (“Replacement Bond Fund”) of Mutual of America Investment Corporation (“Investment Corporation”) for Class A Shares of the DWS Bond VIP Fund (“Replaced Bond Fund”) of the DWS Fund, under certain variable life insurance and annuity contracts issued by the Companies (collectively, the “Contracts”). The Replacement International Fund and the Replacement Bond Fund are sometimes referred to collectively as “Replacement Funds,” and the Replaced International Fund and the Replaced Bond Fund are sometimes referred to collectively as “Replaced Funds.” Applicants and Investment Corporation (collectively referred to as the “17(a) Applicants”) also request an order of the Commission pursuant to Section 17(b) of the Act exempting them from Section 17(a) of the Act to the extent necessary to permit the Companies to carry out the proposed substitution by redeeming shares issued by each 1Mutual of America also issues certain contracts through its Separate Account No. 1, which is exempt from regulation under the Act pursuant to Section 3(c)(11) of the Act.As such, Applicants are not requesting exemptive relief with respect to Separate Account No. 1.If an order of the Commission is granted pursuant to Section 26(c) of the Act approving the substitution described herein, a similar substitution will take place with regard to the Replaced and Replacement Funds offered through Separate Account No. 1. 2 Replaced Fund in-kind and using the securities distributed as redemption proceeds to purchase shares issued by the corresponding Replacement Fund, as described herein. I. DESCRIPTION OF THE APPLICANTS, THE FUNDS, AND THE CONTRACTS A. Applicants 1. Mutual of America Life Insurance Company Mutual of America Life Insurance Company (“Mutual of America”) is a mutual life insurance company organized under New York law in 1945. As of March 31, 2012 and December31, 2011, Mutual of America had total admitted assets of approximately $14.2 billion and $13.5 billion, respectively. Mutual of America is authorized to transact the business of life insurance, including annuities, in all fifty states and the District of Columbia. For purposes of the Act, Mutual of America is the depositor and sponsor of the Annuity Account and the Life Account, as those terms have been interpreted by the Commission with respect to variable life insurance and variable annuity separate accounts. 2. Wilton Reassurance Life Company of New York Wilton Reassurance Life Company of New York (“Wilton”) is a life insurance company organized under New York law in 1955. As ofDecember31, 2011, Wilton had total admitted assets of approximately $1.2 billion. Prior to March16, 2001, The American Life Insurance Company of New York (“American Life”), which is now known as Wilton, was a wholly-owned subsidiary of a holding company that was, in turn, 100% owned by Mutual of America.On March 16, 2001, effective February 28, 2001, Mutual of America sold its holding company that owned American Life to Inviva, Inc. On September 27, 2006, Wilton Re, a Minnesota 3 insurance company, acquired all of the issued and outstanding shares of American Life and changed its name to Wilton Reassurance Life Company of New York.In connection with the sale of American Life, Mutual of America retained full authority and responsibility to take all actions in regard to the American Annuity Account and the American Life Account under an agreement with American Life, and assumptively reinsured the variable contracts offered through those accounts. Wilton is authorized to transact the business of life insurance, including annuities, in all fifty states, the Virgin Islands and the District of Columbia. For purposes of the Act, Wilton is the depositor and sponsor of the American Annuity Account and the American Life Account, as those terms have been interpreted by the Commission with respect to variable life insurance and variable annuity separate accounts. 3. The Annuity Account Mutual of America established the Annuity Account under New York state law on September 22, 1983.Under the New York Insurance Law, the assets of the Annuity Account are owned by Mutual of America, but are held separately from the other assets of Mutual of America for the sole benefit of the owners of, and the persons entitled to payment under, the Contracts available with the Annuity Account. To the extent so provided under the applicable Contracts, the Annuity Account is not charged with liabilities arising out of any other business of Mutual of America. Income and all net realized and unrealized gains and losses arising from the assets of the Annuity Account are credited to or charged against the Annuity Account without regard to the other income, gains, or losses of Mutual of America. Separate account charges are assessed as a percentage of a Contract owner’s Annuity Account assets and may vary for certain 4 Contracts based upon the average size of the Contract owner’s account balance in the separate account.The Annuity Account is a “separate account” as defined by Rule 0-1(e) under the Act. The Annuity Account is registered with the Commission as a unit investment trust (File No. 811-03996). The Annuity Account is comprised of a number of subaccounts and each subaccount invests exclusively in one of the insurance dedicated mutual funds made available as investment vehicles underlying the Contracts, including the Replaced Funds and the Replacement Funds. The assets of the Annuity Account support variable annuity contracts and interests in the Account offered through such contracts have been registered under the Securities Act of 1933, as amended (the “1933 Act”) on Form N-4 (Files No.2-90201, 33-11023 and 33-5609).2 4. The Life Account Mutual of America established the Life Account under New York state law on June 25, 1988.Under the New York Insurance Law, the assets of the Life Account are owned by Mutual of America, but are held separately from the other assets of Mutual of America for the sole benefit of the owners of, and the persons entitled to payment under, the Contracts available with the Life Account. To the extent so provided under the applicable Contracts, the Life Account is not chargeable with liabilities arising out of any other business of Mutual of America. Income and all net realized and unrealized gains and losses arising from the assets of the Life Account are credited to or charged against the Life Account without regard to the other income, gains, or losses of Mutual of America.Separate account charges are assessed as a percentage of a Contract owner’s Life Account assets.The Life Account is a “separate account” as defined by Rule 0-1(e) under the Act. The Life Account is registered with the Commission as a unit investment trust (File No. 811-09487). The Life Account is comprised of a number of subaccounts and each 2Pursuant to Rule 0-4 under the Act, the registration statements for the Annuity Account, Life Account, American Annuity Account, American Life Account, Replaced Funds, and Replacement Funds cited herein are incorporated by reference to the extent necessary to support and supplement the descriptions and representations in this Application. 5 subaccount invests exclusively in one of the insurance dedicated mutual fundsmade available as investment vehicles underlying the Contracts, including the Replaced Funds and the Replacement Funds. The assets of the Life Account support variable life insurance contracts and interests in the Account offered through such contracts have been registered under the 1933 Act on Form N-6 (File No.333-83413). 5. The American Annuity Account Wilton established the American Annuity Account under New York state law on February 23, 1993.Under the New York Insurance Law, the assets of the American Annuity Account are owned by Wilton, but are held separately from the other assets of Wilton for the sole benefit of the owners of, and the persons entitled to payment under, the Contracts available with the American Annuity Account. To the extent so provided under the applicable Contracts, the American Annuity Account is not chargeable with liabilities arising out of any other business of Wilton. Income and all net realized and unrealized gains and losses arising from the assets of the American Annuity Account are credited to or charged against the American Annuity Account without regard to the other income, gains, or losses of Wilton. Separate account charges are assessed as a percentage of a Contract owner’s American Annuity Account assets.The American Annuity Account is a “separate account” as defined by Rule 0-1(e) under the Act. The American Annuity Account is registered with the Commission as a unit investment trust (File No. 811-7904).The American Annuity Account is comprised of a number of subaccounts and each subaccount invests exclusively in one of the insurance dedicated mutual funds made available as investment vehicles underlying the Contracts, including the Replaced Funds and the Replacement Bond Fund.The Replacement 6 International Fund will be made available under the Contractsoffered through the American Annuity Account at or before the date the substitution is effected. The assets of the American Annuity Account support variable annuity contracts and interests in the Account offered through such contracts have been registered under the 1933 Act on Form N-4 (File No.33-66406). 6. The American Life Account Wilton established the American Life Account under New York state law on February 23, 1993.Under the New York Insurance Law, the assets of the American Life Account are owned by Wilton, but are held separately from the other assets of Wilton for the sole benefit of the owners of, and the persons entitled to payment under, the Contracts available with the American Life Account. To the extent so provided under the applicable Contracts, the American Life Account is not chargeable with liabilities arising out of any other business of Wilton. Income and all net realized and unrealized gains and losses arising from the assets of the American Life Account are credited to or charged against the Account without regard to the other income, gains, or losses of Wilton. Separate account charges are assessed as a percentage of a Contract owner’s American Annuity Account assets.The American Life Account is a “separate account” as defined by Rule 0-1(e) under the Act. The American Life Account is registered with the Commission as a unit investment trust (File No. 811-8368). The American Life Account is comprised of a number of subaccounts and each subaccount invests exclusively in one of the insurance dedicated mutual funds made available as investment vehicles underlying the Contracts, including the Replaced Funds and the Replacement Bond Fund.The Replacement International 7 Fund will be made available under the Contractsoffered through the American Life Account at or before the date the substitution is effected. The assets of the American Life Account support variable life insurance contracts and interests in the Account offered through such contracts have been registered under the 1933 Act on Form S-6 (File No.33-75280). B. The Funds 1. The DWS Fund The DWS Fund is registered as an open-end management investment company under the Act (File No.811-04257) and has registered its shares under the 1933 Act on Form N-1A (File No. 2-96461). The Replaced Bond Fund and the Replaced International Fund are series of the DWS Fund, which only sells its shares to separate accounts of insurance companies that are used for variable annuity and variable life insurance contracts. The Replaced Bond Fund and the Replaced International Fund have each entered into an advisory agreement with Deutsche Investment Management Americas, Inc. (“DIMA”) under which DIMA acts as investment adviser for each portfolio. Under each investment advisory agreement, and subject to the supervision of the DWS Fund board of trustees, DIMA provides management and administrative services to each portfolio, including retaining and supervising subadvisers and for assets not managed by subadvisers, making investment decisions, buying and selling securities for the portfolio and conducting research for these purchase and sale decisions.DIMA receives an investment management fee from the Replaced Bond Fund and the Replaced International Fund for its investment advisory services. 8 DWS Fund and DIMA have received an order from the Commission that allows the DWS Fund and DIMA to utilize a multi-manager structure to manage the fund’s assets.Pursuant to the order, DIMA, with the approval of the DWS Fund board of trustees, is permitted to select sub-advisers that are not affiliates of DIMA to manage all or a portion of the fund’s assets without obtaining shareholder approval. 2. The Vanguard Fund The Vanguard Fund is registered as an open-end management investment company under the Act (File No.811-05962) which only sells its shares to separate accounts of insurance companies that are used for their variable annuity and variable life insurance contracts, including the Replacement International Fund. The Vanguard Fund issues a series of shares in connection with each fund and has registered such shares under the 1933 Act on Form N-1A (File No.33-32216). The Replacement International Fund employs a multi-portfolio manager approach to investing and managing its assets. Pursuant to investment advisory agreements between the Replacement International Fund and each of Baillie Gifford Overseas, Ltd., M&G Investment Management, Limited, and Schroder Investment Management North America, Inc. (“Management Companies”), the Management Companies each manage an assigned portion of the Replacement International Fund’s assets, subject to the supervision and oversight of the Vanguard Group, Inc. (“Vanguard”) and the Vanguard Fund’s board of trustees.The board of trustees designates the proportion of the Replacement International Fund’s assets to be managed by each adviser and may change these proportions at any time.In addition, the Vanguard Group, Inc. provides management services for a small portion of the Replacement International Fund’s assets, mainly to facilitate cash flows to and from each of the other investment advisors.Each Management Company receives an investment management fee expressed as a percentage of the assets being managed from the Replacement International Fund for its investment advisory services. 9 Under the terms of a Commission exemptive order, the Vanguard Fund’s board of trustees may, without prior approval from shareholders, change the terms of an advisory agreement or hire a new investment advisor – either as a replacement for an existing advisor or as an additional advisor.Any significant change in the Replacement International Fund’s advisory arrangements would be communicated to shareholders in writing.In addition, as the Replacement International Fund’s sponsor and overall manager, Vanguard may provide investment advisory services to the Replacement International Fund, on an at-cost basis, at any time.Vanguard may also recommend to the board of trustees that an adviser be hired, terminated, or replaced, or that the terms of an existing investment advisory agreement be revised. 3. Investment Corporation Investment Corporation is registered as an open-end management investment company under the Act (File No.811-05084)which only sells its shares to the separate accounts of Mutual of America and Wilton that are used for their variable annuity and variable life insurance contracts, including the Replacement Bond Fund. Investment Corporation issues a series of shares in connection with each fund and has registered such shares under the 1933 Act on Form N-1A (File No.33-06486). 10 Pursuant to an investment advisory agreement between the Replacement Bond Fund and Mutual of America Capital Management Corporation (“Capital Management”), Capital Management provides investment advisory services and administrative services to the Replacement Bond Fund.Capital Management manages the Replacement Bond Fund subject to the supervision and oversight of the Investment Corporation’s board of directors. The Replacement Bond Fund pays an investment management fee to Capital Management for its investment advisory services, which is expressed as a percentage of the assets managed. Capital Management is a wholly-owned indirect subsidiary of Mutual of America.Investment Corporation sells its shares exclusively to the Companies’ separate accounts, and does not have “manager-of-managers” relief for the Replacement Bond Fund. C. The Contracts The Contracts are flexible premium variable annuity and variable universal life insurance contracts. While the variable annuity Contracts provide for the accumulation of values on a variable basis, fixed basis, or both, during the accumulation period, such contracts only provide settlement or annuity payment options on a fixed basis. Because only fixed annuity payment options are available under the variable annuity Contracts, the proposed substitution will not affect any Contracts that have been annuitized. The variable life insurance Contracts provide for the accumulation of values on a variable basis, fixed basis, or both, throughout the insured’s life, and for the payment of adeath benefit upon the death of the insured. 11 Under each of the Contracts, the issuing Company reserves the right to substitute shares of one fund for shares of another fund managed by either the same investment adviser, or by a different investment adviser. For as long as a variable life insurance Contract remains in force or a variable annuity Contract has not yet been annuitized, a Contract owner or participant (the term “participant” includes participants under group Contracts as defined in the respective Contract prospectuses, and is deemed to be included in the term “Contract owner” when used herein) may transfer all or any part of the Contract value from one subaccount to another subaccount or to a fixed account. With the sole exception of the right to impose certain limitations to deter frequent trading activity that were established in response to the requirements of Forms N-4 and N-6 as well as Rule 22c-2 under the Act, the Contracts do not limit the number of times that a Contract owner can transfer among the subaccounts and the fixed account.In addition, the Contracts do not impose (or reserve the right to impose) any charges or fees for executing such transfers or for withdrawing all or a portion of a Contract value, other than tax penalties required by law.Guaranteed living benefit rider features are not available with the Contracts. II. THE PROPOSED SUBSTITUTION The Companies propose to substitute (a) shares of the Replacement International Fund for Class A shares of the Replaced International Fund and (b) shares of the Replacement Bond Fund for Class A shares of the Replaced Bond Fund. 12 A. Rationale for Proposed Substitution The proposed substitution is part of the Companies’ ongoing efforts to provide the Contracts with investment options that have: (1) acompetitive fee structure relative to other funds in the same asset class peer group; (2)demonstrated the ability to achieve competitive long-term investment returns relative to other funds in the same asset class peer group; and (3)contributed to and enhanced the goal of offering an attractive array of investment options covering many various investment styles, objectives, and categories in the risk/return spectrum. 1. Replaced International Fund In 1989, when Mutual of America first selected the Replaced International Fund as an investment option for its variable contracts, it was an actively managed international fund with some exposure to emerging markets that was managed by a stable and seasoned group of international investment professionals with a proven track record of achieving strong long-term investment returns.As such, this Fund met Mutual of America’s objective of providing its Contract owners with a competitive international equity investment option. Over the past five years, however, the Replaced International Fund’s investment performance has significantly underperformed both its peers and its benchmark, and has had significant turnover of the investment professionals responsible for managing the fund, as further discussed below, leading the Companies to reevaluate whether the fund continues to be an appropriate investment option for the Contracts going forward. 13 a.Competitive Fee Structure The Companies believe that Contract owners should be offered investment options that have a competitive fee structure as compared to their asset class peer groups.As discussed below, the total annual operating expenses of the Replaced International Fund,as expressed as a percentage of average daily net assets, were nearly double those of the Replacement International Fund for the year ended December31, 2011. b.Competitive Long-Term Investment Returns The Companies also believe that an important consideration for the selection and retention of an investment option under the Contracts is that the long-term performance of the investment option be competitive as compared to its asset class peer group, particularly given the fact that the Contracts are long-term retirement savings and life insurance contracts. In the Companies’ judgment, in the past five years the Replaced International Fund has not achieved the consistent long-term investment performance standard sought by the Companies. The investment performance of the Replaced International Fund has been in the lowest quartile for comparable funds in three of the last five years as reported by Morningstar Fund Income Return Category Rankings. Further, absolute investment performance of the Replaced International Fund ranks in the bottom 10% of comparable funds over the last 3- and 5-year periods and in the bottom 15% for the 10-year period ended March 31, 2012 as reported by Morningstar Fund Income Return Category Rankings.In fact, based upon performance data for the period ended June 30, 2012, Morningstar downgraded the Replaced International Fund from two stars to one star. c.Contract Owner Expectations When deciding to replace the Replaced International Fund under the Contracts, the Companies reviewed all of the currently available investment options under its Contracts with the goal of ensuring that Contract owners would be provided with appropriate and suitable investment options following the substitution with similar investment objectives and strategies to those of the investment options offered before the substitution.The Companies identified the Replacement International Fund as an investment alternative that met such Contract owner expectations.The Replacement International Fund is an actively managed portfolio with some exposure to emerging markets similar to the Replaced International Fund; however, unlike the Replaced International Fund, it has been managed by a stable and seasoned group of investment management firms that have a proven track record of achieving strong long-term investment returns.As such, this Fund was identified as an appropriate and viable substitution candidate for the Replaced International Fund. 14 Furthermore, given the substantially better long-term investment performance record and lower total fund operating expenses, the Companies believe that the advisers to the Replacement International Fund are better positioned to achieve consistent above-average investment performance over the long term than is the adviser that manages the Replaced International Fund.The Replacement International Fund also is considerably larger than the Replaced International Fund and has a better historical asset growth record, thus offering the opportunity for potentially even further economies of scale with a larger, growing asset base over which to spread many of its fixed operating costs that are ultimately passed on to Contract owners. Accordingly, the Companies believe that substituting the Replacement International Fund for the Replaced International Fund will provide Contract owners with an investment option that has not only a virtually identical investment objective and substantially similar principal investment strategies and principal investment risks to the Replaced International Fund, but is, overall, less expensive relative to other funds in this asset class, better positioned to achieve consistent long-term above-average investment performance, and has substantially greater potential for continued growth in assets under management.For all of these reasons, the Replacement International Fund is an appropriate fund substitution that is in the best interest of Contract owners.Furthermore, given all of the above, following the substitution Contract owners will have reasonable continuity with respect to their investment expectations. 2. Replaced Bond Fund In 1989, when Mutual of America first selected the Replaced Bond Fund as an investment option for its variable contracts, the Replaced Bond Fund was an actively managed bond fund that invested in investment grade fixed income securities and had some exposure to non-investment grade securities of US and foreign issuers, and was managed by a stable and seasoned group of fixed-income investment professionals with a proven track record of achieving strong long-term investment returns.As such, this Fund met Mutual of America’s objective of providing its Contracts with a competitive fixed-income investment option. Over the past five years, however, and similar to the Replaced International Fund, the Replaced Bond Fund has significantly underperformed both its peers and its benchmark, and has had significant turnover of the investment professionals responsible for managing the fund, as further discussed below, leading the Companies to reevaluate whether the fundcontinues to bean appropriate investment option for the Contracts. 15 a.Competitive Fee Structure As previously noted, the Companies believe that Contract owners should be offered investment options that have a competitive fee and operating expense structure as compared to their asset class peer groups.For the year ended December 31, 2011, the Replacement Bond Fund’s total annual fund operatingexpenses were 0.07%lower than the Replaced Bond Fund’s total annual fund operating expenses, and that difference is expected to increase to 0.08%at the time of the substitution, when the advisory fee for the Replacement Bond Fund is permanently lowered by 0.01%, from 0.40%to 0.39%.Further, Applicants believe that the Replaced Bond Fund’s expense ratio is likely to increase in future years as its total assets continue to trend downward.In addition, as of December 31, 2011, the Replaced Bond Fund's turnover rate was seven times that of the Replacement Bond Fund, resulting in higher transaction costs, which in turn lowers investment performance. b. Competitive Long-Term Investment Returns As with a fund’s fee structure, the Companies believe that the long-term investment performance of any investment option under the Contracts be competitive vis-a-vis its asset class peer group, particularly given the fact that the Contracts are long-term retirement savings and life insurance products.In the Companies’ judgment, in the past five years, the Replaced Bond Fund has not achieved the consistent long-term investment performance standard sought by the Companies. Investment performance of the Replaced Bond Fund has been in the lowest quartile for comparable funds in three of the last five years as reported by Morningstar Fund Income Return Category Rankings. Further, absolute performance of the Replaced Bond Fund ranks in the bottom 10% of comparable funds over the last 3- and 5-year periods and in the bottom 15% for the 10-year period ended March 31, 2012 as reported by Morningstar Fund Income Return Category Rankings. 16 c.Contract Owner Expectations After a review of all of the investment options currently available under the Contracts, and aspiring to provide Contract owners with an appropriate and suitable investment option following the substitution that has a similar investment objective and strategies to the Replaced Bond Fund, the Companies identified the Replacement Bond Fund, which is an actively managed bond fund that invests primarily in investment grade fixed-income securities; however, unlike the Replaced Bond Fund, it has been managed by a stable and seasoned group of fixed-income investment professionals that have a proven track record of achieving strong long-term investment returns.As such, this Fund was identified as an appropriate and viable substitution candidate for the Replaced Bond Fund. Furthermore, given the substantially better long-term investment performance record and lower total fund operating expenses, the Companies believe that the adviser to the Replacement Bond Fund is better positioned to achieve consistent above-average investment performance over the long term than is the adviser that manages the Replaced Bond Fund.The Replacement Bond Fund also is considerably larger than the Replaced Bond Fund and has a better historical asset growth record, thus offering the opportunity 17 for potentially even greater economies of scale with a larger, growing asset base over which to spread many of its fixed operating costs that are ultimately passed on to Contract owners. Accordingly, the Companies believe that substituting the Replacement Bond Fund for the Replaced Bond Fund will offer Contract owners an investment option with not only a similar investment objective and substantially similar principal investment strategies and principal investment risks to the Replaced Bond Fund, but is, overall, less expensive relative to other funds in this asset class, much better positioned to achieve consistent long-term above-average investment performance and has greater potential for continued growth in assets under management. For all of these reasons, the Replacement Bond Fund is an appropriate fund substitution that is in the best interest of Contract owners.Furthermore, given all of the above, following the substitution Contract owners will have reasonable continuity with respect to their investment expectations. B. Comparison of Investment Objectives, Principal Investment Strategies, and Principal Investment Risks The following charts set out the investment objectives, principal investment strategies, and principal investment risks of the Replaced International Fund and Replacement International Fund, as stated in their respective prospectuses. REPLACED INTERNATIONAL FUND REPLACEMENT INTERNATIONAL FUND DWS International VIP Fund Vanguard International Fund Investment Objective Investment Objective Long-term growth of capital. Long-term capital appreciation. Principal Investment Strategies Principal Investment Strategies The portfolio invests mainly in common stocks of established companies in countries with developed economies (other than the U.S.).The fund’s equity investments may also include preferred stocks, depositary receipts and other securities with equity characteristics, such as convertible securities and warrants. Portfolio management seeks to add value through stock selection utilizing a proprietary investment process including fundamental research. The portfolio invests predominantly in the stocks of companies located outside the United States and is expected to diversify its assets across developed and emerging markets in Europe, the Far East, and Latin America. In selecting stocks, the Portfolio’s advisors evaluate foreign markets around the world and choose large-, mid-, and small-capitalization companies considered to have above-average growth potential. The Portfolio uses multiple investment advisors. The Portfolio may invest in foreign issuers through American depositary receipts, European depositary receipts, global depositary receipts, or similar investment vehicles.The Portfolio may also invest in convertible securities. 18 REPLACED INTERNATIONAL FUIND REPLACEMENT INTERNATIONAL FUND Principal Investment Risks Principal Investment Risks Foreign investment risk. The fund faces the risks inherent in foreign investing. Adverse political, economic or social developments could undermine the value of the fund’s investments or prevent the fund from realizing their full value. Financial reporting standards for companies based in foreign markets differ from those in the U.S. Additionally, foreign securities markets generally are smaller and less liquid than U.S. markets. To the extent that the fund invests in non-U.S. dollar denominated foreign securities, changes in currency exchange rates may affect the U.S. dollar value of foreign securities or the income or gain received on these securities. Investment style risk, which is the chance that returns from non-U.S. growth stocks, and, to the extent that the Portfolio is invested in them, small- and mid-capitalization stocks, will trail returns from global stock markets. Historically, non-U.S. small- and mid-cap stocks have been more volatile in price than the large-cap stocks that dominate the global markets, and they often perform quite differently. Emerging markets risk. Foreign investment risks are greater in emerging markets than in developed markets. Investments in emerging markets are often considered speculative. Emerging market countries typically have economic and political systems that are less developed, and can be expected to be less stable than developed markets.For example, the economies of such countries can be subject to rapid and unpredictable rates of inflation or deflation. Country/regional risk, which is the chance that world events—such as political upheaval, financial troubles, or natural disasters—will adversely affect the value of securities issued by companies in foreign countries or regions. Because the Portfolio may invest a large portion of its assets in securities of companies located in any one country or region, including emerging markets, the Portfolio’s performance may be hurt disproportionately by the poor performance of its investments in that area. Country/regional risk is especially high in emerging markets. Stock market risk. When stock prices fall, investors should expect the value of their investment to fall as well. Stock prices can be hurt by poor management on the part of the stock’s issuer, shrinking product demand and other business risks. These may affect single companies as well as groups of companies. In addition, movements in financial markets may adversely affect a stock’s price, regardless of how well the company performs. To the extent that the fund invests in a particular geographic region or market sector, performance will be affected by that region’s general performance.
